Citation Nr: 0621584	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-42 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Jaime Becker, Law Clerk


INTRODUCTION

The appellant is claiming  benefits as the surviving spouse 
of the veteran, who served with the U.S. Armed Forces - Far 
East (USAFFE) from September 1941 to April 1946.  He had pre-
war service from September 1941 to December 1941.  He was in 
beleaguered status from December 1941 to May 1942, and no-
casualty status from May 1942 to April 1943.  He had 
recognized guerrilla service from April 1943 to May 1945, and 
regular Philippine Army service from May 1945 to April 1946.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  As noted on the death certificate, the veteran's death, 
in August 2003, was caused by degenerative debility.

2.  Service connection was not in effect for any disability 
at the time of the veteran's death.

3.  There is no indication that degenerative debility was 
present in service, nor is there any evidence of a disease or 
injury in service that resulted in the fatal degenerative 
debility.

4.  No disease or injury related to service played any part 
in the veteran's death.


CONCLUSION OF LAW

1. Degenerative debility was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause 
death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  In the present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b) (West 2002 & Supp. 2005)), what burden 
each party bears with regard to the Court's taking due 
account of the rule of prejudicial error, and the application 
of prejudicial error in the context of the VCAA duty to 
notify (38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005)).  The 
Federal Circuit held, in effect, that the Board must specify 
what documents satisfy the duty to provide notice to a 
claimant, and that the Court of Appeals for Veterans Claims 
must, if a case is appealed to the Court, specifically review 
the Board's findings regarding such notice.  Considering the 
decisions in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In February 2004 the RO sent the proper VCAA notification 
letter to the appellant.  A follow-up VCAA notification 
letter was sent in June 2004.  As the Federal Circuit Court 
has stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, 444 F.3d at 1333.  We therefore believe that 
appropriate notice has been given in this case.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  Since the claim for 
service connection is being denied, no evaluation and no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant.

II.  Applicable Laws and Regulations

To establish service connection for the cause of the vetern's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 2002 & Supp. 2005); 38 C.F.R. § 3.312 (2005).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

The appellant contends that the veteran suffered a gunshot 
wound to his right knee during service, which led to 
arthritis and weakening.  She argues that the subsequent 
effects of this wound contributed to the veteran's death in 
August 2003 from degenerative debility.

The death certificate indicates that the cause of the 
veteran's death was degenerative debility.  No autopsy was 
performed.  No other condition was listed as contributing to 
death.  Service connection was not in effect for any 
disability at the time of the veteran's death.

Service medical records developed from August 1941 through 
April 1946 contain no report of a gunshot wound or any other 
injury incurred during service.  In processing affidavits 
executed by the veteran in May 1945 and January 1946, he 
listed no wounds when asked to indicate wounds or illnesses 
incurred in service.

In a medical certificate from May 1968 the treating physician 
diagnosed the veteran with peripheral neuritis of the right 
lower extremity, hypertrophic arthritis of the lumbosacral 
spine, residual scar from a gunshot wound on the right lower 
extremity (based on a history provided by the veteran), and 
malaria.  Private medical treatment records from March 1994, 
March 1997, June 2000, July 2000, and July 2002 show that the 
veteran received treatment for hypertension and for 
osteoarthritis of the left knee joint with gunshot wound 
residuals.

A June 2004 letter from Republic of the Philippines, Province 
of Pangasinan, City of Urdaneta Health Office, states that 
the basis for the determination of the veteran's "cause of 
death was made on the information given by the informant R. 
P., stepson of the deceased."

After careful consideration of the record the Board finds 
that entitlement to service connection for the cause of the 
veteran's death has not been established.  There is no 
indication that any disease or injury incurred in or 
aggravated by service caused the veteran's death.  There is 
no suggestion that the listed cause of death, degenerative 
debility, was related to any injury, such as a gunshot wound 
(for which there is no objective evidence) suffered in 
service or was itself present in service.  While the 
appellant has rendered her opinion that the veteran suffered 
from a gunshot wound in service, which ultimately led to the 
veteran's death from degenerative debility, she is not 
competent, as a layperson, to render an opinion concerning 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In conclusion, the preponderance of the evidence is against 
the appellant's claim for service connection for the cause of 
the veteran's death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


